Citation Nr: 1550672	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had service from November 1940 to August 1945.  The Veteran died in August 2006, and the appellant is the surviving spouse.


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Pension Management Center (PMC) in St. Paul, Minnesota.  The appellant resides within the jurisdiction of the RO in Waco, Texas.  

The appellant was scheduled to appear at a Board hearing, but submitted timely correspondence in February 2011 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The Veteran died in August 2006.  His death certificate lists the immediate cause of death as myocardial infarction.  No other significant conditions contributing to his death were listed.   

2.  At the time of the Veteran's death, he was service-connected for malaria (an acute febrile illness) and was assigned a noncompensable rating.

3.  The preponderance of the evidence establishes that no service-connected disability was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.


CONCLUSION OF LAW

The criteria to establish dependency and indemnity compensation (DIC) benefits based on service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Entitlement to Service Connection for Cause of Death

The appellant contends that she is entitled to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death in August 2006.  His death certificate lists the immediate cause of death as myocardial infarction.  It does not list any other significant conditions contributing to his death.  At the time of his death, the Veteran had one service-connected disability (malaria; rated as zero percent disabling).  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b), (c).

There is no probative evidence in the record that the Veteran's death was caused by the condition listed on his death certificate.  The appellant has submitted lay statements indicating that she believed it was possible the Veteran's malaria disability could have contributed to his cause of death.  However, there is no medical proof within the Veteran's claims file linking or suggesting that malaria was a condition that caused or contributed to his death.  

On VA examination in October 2010, the examiner noted that the Veteran was treated at the VA clinic for many years for coronary artery disease with atrial fibrillation and was given Coumadin.  He also had a history of hypertension, longstanding gout, abdominal aortic aneurysm, and peripheral vascular disease.  He was previously treated for aortal coronary bypass grafting.  There was no mention of anemia, night sweats, or febrile illness in the Veteran's post-service medical records.  After reviewing the Veteran's medical records going back to 1995, the examiner found that there were no recurrences or symptoms suggestive of malaria.  Based on the known illnesses in the Veteran's record, the examiner opined, "It is unlikely that the Veteran's malaria, which he contracted and was treated for during World War II, had any relationship with his coronary artery disease or acute myocardial infarction."  He further reasoned, "Malaria has not been found to cause illness or injury related to the circulatory system, but is an acute febrile illness, caused by malaria parasites invading the red blood cells and the liver, which causes high fever, chills, sweats, and anemia, and rarely death."  The Board finds this medical opinion highly probative of a negative nexus to the cause of the Veteran's death because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Therefore, even though the Veteran was service-connected for malaria, there is insufficient evidence to show that it caused or contributed to his cause of death.  

In addition, there is no medical evidence of record that shows the Veteran's throat cancer and heart disease were related to service.  For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that malaria did not cause or substantially or materially contribute the Veteran's death for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In October 2009, prior to the initial determination, the appellant was sent a letter, which contained the information that entitlement to service connection for cause of death required.  Any deficiency in the notice was nonprejudicial because the appellant was provided notice of the missing elements and subsequent adjudication.  Thus, the appellant either had actual knowledge or could reasonably have been expected to understand what was needed.  Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims, and has not argued that she was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  As such, the Board finds that the VCAA notice requirements have been satisfied.

It has been established that the Veteran's records are "fire-related," indicating that some service treatment records may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  According to a February 2013 notice, it has been determined that the Veteran's records are "fire-related," thus the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

The appellant was sent a letter requesting further information and authorization regarding the Veteran's private treatment records in May 2013, but she did not respond.  VA's duty to assist in developing the facts and evidence pertinent to an appellant's claim is not a one-way street, and it is the responsibility of an appellant to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  Given the Veteran's actions, and VA's offers to assist her in developing the claim, the Board finds that VA has no additional duty with regard to request for private treatment records concerning the Veteran's cause of death.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

For these reasons, the Board finds that the duties to notify and assist the appellant in the development of this claim have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the Veteran's cause of death is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


